Citation Nr: 1438960	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to an evaluation in excess of 10 percent for disability associated with a ganglion cyst of the left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to September 1987 and from January 2003 to June 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

When the case was before the Board in November 2012, it was decided in part and remanded in part.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  
 

REMAND

These claims were remanded in November 2012 for an examination to determine the etiology of the Veteran's acquired psychiatric disorders and an examination to determine the current degree of severity of left wrist disability associated with the Veteran's dorsal left wrist ganglion cyst.  As discussed below, the reports of the examinations performed in response to the remand directives are inadequate.  

Psychiatric Disability

The Veteran contends, in effect, that he has a major depressive disorder which developed in service.  

While the Veteran was recently afforded a VA examination in January 2013, and while that examiner accepted prior conclusions that PTSD was not present, the examiner failed to provide an opinion supported by adequate rationale addressing whether she believed the Veteran's current psychiatric disorder developed in service.  The examiner diagnosed major depressive disorder, recurrent without psychotic features.  The examiner noted that the Veteran received mental health treatment at Fort Eustis in 2004 for "problems associated with depression, anxiety, isolation, withdrawal, family difficulties, and sleep problems, appetite problems and lack of motivation," with an antidepressant then prescribed for his symptoms.  The examiner further noted that the Veteran was seen at VA after service but did not fill a prescription from VA due to financial difficulties.  However, the examiner also stated that the Veteran had "[n]o prior Military mental health history," and concluded that the Veteran's depressive disorder was not related to military service.  

The examiner failed to explain the apparent discrepancy between the noted initial treatment in service in April 2004 for mental health difficulties associated with depression, and the examiner's conclusion that the Veteran's depression was not service-related.  The examiner also provided no rationale for her conclusion.  Thus, unfortunately, the claim must be returned for a new examination addressing whether the Veteran's current depression developed in service or is otherwise related to service.  The new examination should be conducted by a specialist in psychology or psychiatry, as the January 2013 examination record inexplicably reflects that the examination was conducted by a physician's assistant in hematology/oncology.  

Left Wrist Disability

Upon VA examination in January 2013, the Veteran's left wrist status post excision of a ganglion cyst was noted to be status post excision of the metacarpal boss.  While the ganglion cyst was removed and an orthopedic examination of the left wrist in 2009 had been normal, the Veteran reported no improvement in the wrist.  Additionally, the Veteran reported continued difficulty with fine motor activities including holding objects, and believed that he did not have normal sensation in the fingers.  The Veteran reported having flare-ups of the left wrist with aggravation caused by lifting over 50 pounds with the left hand, and with symptoms relieved by rest.  He was noted to be right-handed.  

The January 2013 examiner noted that the Veteran had a mass on the dorsum of the left hand that was "clearly bothersome."  The examiner further noted that the Veteran had, "typical bossing of the base of the left second metacarpal with overlying cyst."  

However, this identification of the left hand dorsal mass and bossing of the base of the left second metacarpal does little to address the extent of current disability.  The January 2013 examiner added, "In[-]depth neurological evaluation of the elbow/wrist would better elucidate the cause of his weakness in [the left] hand/wrist."  Thus, neurological examination is warranted in this case to address disability due to the ganglion cyst, status post excision.  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA records.  This should include obtaining records from the VA Medical Centers in Baltimore, Maryland, and Washington, D.C..  

2.  Then, afford the Veteran an examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should specifically address whether PTSD has been present during the period of the claim.  If the examiner determines that PTSD has been present during the period of the claim, the examiner should identify the elements supporting the diagnosis, to include the stressors responsible for the disorder.  If the examiner determines that a diagnosis of PTSD is not warranted, the examiner should explain why the diagnostic criteria for PTSD have not been met.

For each additional acquired psychiatric disorder present during the claim period, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder developed during the Veteran's active service or that it is otherwise causally related to service.  This should be answered based on a careful review of the record, including the service treatment records documenting mental health treatment in service in April 2004.  The opinions should also be based on the Veteran's self-reported history and clinical examination.  The rationale for all opinions expressed must also be provided.

If the examiner is unable to provide the required opinions, he or she should explain why.

3.  The Veteran also should be afforded an examination by a neurologist with sufficient expertise in disabilities affecting functioning of the hand to determine the nature and severity of disability associated with the Veteran's left wrist ganglion cyst including any residuals status post excision of the ganglion cyst/metacarpal boss in January 2008.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files should be provided to and reviewed by the examiner.  Any necessary tests or studies should be conducted.  

To the extent possible, the examiner should differentiate disability associated with the left wrist ganglion cyst or its residuals, from any other neuropathology impacting left wrist or hand function, to include any associated with cervical pathology or cubital or carpal tunnel syndromes.  If other causal conditions are identified and their impacts on left wrist or left hand functioning cannot be differentiated from those due to the ganglion cyst left wrist condition, then the examiner must address the total resulting impairment in wrist or hand functioning.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include any impacts on wrist and hand functions and an assessment of any functional impairment during flare ups.  

The examiner should also provide an opinion concerning the impact of the identified wrist and/or hand disabilities on the Veteran's ability to work. 

The rationale for each opinion expressed must also be provided.  

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



